Citation Nr: 1511444	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for stomach ulcers, to include as secondary to a psychiatric disorder.

3.  Entitlement to service connection for a heart disorder, to include as secondary to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the course of the appeal, the claims file was transferred to the RO in Indianapolis, Indiana.

In February 2014, the Veteran's representative submitted new evidence, to include an April 2014 Disability Benefits Questionnaire (DBQ) for mental disorders completed by a private physician, with a waiver of initial agency of original jurisdiction (AOJ) review.

During the course of the appeal, the evidentiary development has resulted in evidence showing multiple psychiatric diagnoses, to include major depressive disorder, anxiety disorder not otherwise specified (NOS), and mixed depression and anxiety.  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue on appeal as service connection for a psychiatric disorder, which includes all psychiatric diagnoses.

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files do not contain additional evidence not already associated with the physical claims file.

The issues of entitlement to service connection for stomach ulcers and a heart disorder, both to include as secondary to a psychiatric disorder, and service connection for an anxiety disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's major depressive disorder is causally related to his period of military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision discussed below for the issue of service connection for an acquired psychiatric disability (other than PTSD), the Board finds that any issue with regard to the timing or content of notice provided to the Veteran is moot or represents harmless error.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the service treatment records reveal that an April 1968 entrance examination report did not note any psychiatric abnormalities.  Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, a veteran is presumed to have been in sound condition.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  The Veteran reported having had or having a history of depression or excessive worry on the April 1968 Report of Medical History; however, a psychiatric disability was not noted upon examination at the time of entry to service.  Therefore, the Veteran is presumed to have been in sound condition.

Subsequent in-service examination reports also show no psychiatric abnormalities in June 1969 and October 1970, as well as at the November 1971 separation examination.  On the November 1971 Report of Medical History, the Veteran did however mark having had or having a history of frequent trouble sleeping, but no explanation or psychiatric disability was rendered.

Since separation from service, the evidence of record shows a diagnosis of major depressive disorder, recurrent, severe without psychotic features, as noted in the April 2014 DBQ for mental disorders.  A June 2010 VA outpatient active problem list also included anxiety and anxiety disorder NOS.  Moreover, private treatment records document psychiatric treatment and diagnoses for mixed depression and anxiety, anxiety disorder NOS, generalized anxiety, and depression NOS from May 1985 to January 1997.  In particular, a May 1986 record documented the Veteran's unexplained crying spells and assessment and assessment of anxiety/depression.  At a June 1989 private psychiatric intake assessment, the Veteran reported onset of his depression in 1971 shortly after separation from service when he developed stomach problems.  Following the examination, he was rendered an Axis I diagnosis of major depression, recurrent, moderate, and his prescription for Elavil was refilled.

In the January 2010 submission and statements dated April 2010, January 2011, and March 2011, the Veteran contends that service connection is warranted for depression and anxiety.  He asserted this claimed disability is related to his in-service exposure to RF Radar ions while fulfilling his military police duties during foreign service in Korea on an air-defense Hawk Missile tact site.  He alleged other contributing factors may include the anxiety of being a sole surviving son in a wartime situation, fulfilling his duties as a prisoner escort at Fort Leonard Wood in Missouri for over a year, and taking large doses of Elavil for 18 years.  The Veteran also explained that he began to experience depression and anxiety problems while in Korea, but did not seek treatment in avoidance of being labeled with a mental condition.  Within a year after separation from service, he was referred to a mental health clinic in 1972 while seeking treatment for a peptic ulcer because it was believed the ulcer may be related to anxiety.  For approximately one year, he was treated for depression and anxiety with therapy and drugs for a year.  The Veteran reportedly continued psychiatric treatment from 1973 to 1986 from various physicians and continued treatment at a VA Hospital in Houston in 1989 and 1992.

The Veteran's ex-wife (D.C.), who was married to the Veteran before and after his period of active duty from December 1966 to April 1983, provided an April 2010 statement in support of the Veteran's claim on appeal.  She noted witnessing the Veteran's physical and mental changes before and after he left Korea.  Such changes included him sitting at the kitchen table for days at a time, nervousness about everything, getting angry over little things, throwing and breaking items, and crying spells for no apparent reason that would occasionally last for hours.  She also noted the Veteran sought treatment and was diagnosed with chronic depression and anxiety within a few months after he came home.

In a February 2013 buddy statement, B.W. noted being friends with the Veteran since childhood during which the Veteran seemed perfectly normal.  However, upon the Veteran's return from Korea, he noted the Veteran was very moody and anxious all the time.

In April 2014, the Veteran underwent a private psychiatric evaluation from which the physician completed a DBQ.  The examiner noted review of the Veteran's claims file and VA records, specifically noting the November 1971 Report of Medical History, April 2010 statement from the Veteran's ex-wife, February 2013 buddy statement from B.W., and post-service May 1986 and June 1989 private treatment records.  Following the in-person clinical evaluation and obtaining a relevant history from the Veteran, the examiner opined that the Veteran's major depressive disorder was the only psychiatric diagnosis and was more likely than not caused by his time in military service.  In a lengthy statement attached to the report, it was explained, that the Veteran's time in service correlates to emerging mental health difficulties resulting in functional, occupational, and social impairment.

The April 2014 DBQ report is highly probative medical evidence as it appears the examining physician reviewed the relevant evidence in this case, relied on accurate facts, gave a fully articulated opinion that is supported by a sound reasoning, and took into consideration the Veteran's military service and medical psychiatric history shortly after separation from service.  It appears that the examiner did review the claims file, because in May 2013 the RO fulfilled the Veteran's representative's request for a copy of the Veteran's claims file and the physician made specific references to documents contained therein.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for major depressive disorder.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.  The examiner did not, however, address diagnoses of record noting anxiety.  These must be addressed on remand.  


ORDER

Service connection for major depressive disorder is granted.


REMAND

A remand is required for the issues of entitlement to service connection for stomach ulcers and a heart disorder, both to include as secondary to service-connected major depressive disorder, and service connection for any psychiatric disorder, excluding major depressive disorder, to obtain any outstanding identified VA treatment records and VA examinations and medical opinions.  

In a January 2010 VA claim, the Veteran stated he was receiving treatment at that time at the VA Medical Center (VAMC) in Houston, Texas and the Community Based Outpatient Clinic (COBC) in Conroe, Texas.  In the January 2011 notice of disagreement, the Veteran also noted he most recently receives treatment at a VA hospital in Marion, Indiana.  Review of the record does not show any VA treatment records have been attempted to be associated with the claims file, thus it appears that there may be outstanding treatment records relevant to the issues on appeal, and a remand is necessary.  In the January 2010 VA claim, the Veteran also specifically requested service connection for stomach ulcers secondary to anxiety and for heart problems as a result of treatment for depression.  He reiterated such contentions in lay statements throughout the course of the appeal period.

As discussed above, the Veteran is now service-connected for major depressive disorder.  Review of his post-service treatment records also show documented complaints and treatment for stomach ulcers and heart disorders, as noted in private treatment records, which he asserts is related to his depression and anxiety and the medication he takes for such psychiatric disability.  Thus, the Board finds that VA examinations should be afforded to determine whether the Veteran has current stomach and/or heart disorders, and if so, whether they are caused or aggravated by his service-connected major depressive disorder, to include the medications taken for this service-connected disability.  The Board also finds that an opinion regarding the Veteran's diagnosed anxiety is warranted; the private DBQ did not address this diagnosed disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA facilities, to include the Houston VAMC, Conroe COBC, and VA Hospital in Marion, Indiana, and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After associating all additional records with the claims file, schedule the Veteran for VA examinations to assist in determining the nature and etiology of his claimed stomach disorders.  All efforts made to schedule the examinations should be documented and incorporated with the record.  The claims file must be made available to the examiners for review, and the examination reports should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiners should also request a history from the Veteran.  An explanation for each conclusion must be provided.  

Based upon a review of the record and clinical findings, the VA examiners must provide the following opinions:

a) Provide all current diagnoses of stomach disorders, to include ulcers;

b) For each currently diagnosed stomach disorder, is it at least as likely as not (i.e., probability of 50 percent) caused by his service-connected major depressive disorder, to include the medications taken for this service-connected disability?; and 

c) If a current stomach disability exists, is it at least as likely as not (i.e., probability of 50 percent) aggravated by his service-connected acquired major depressive disorder, to include the medications taken for this service-connected disability?

3. After associating all additional records with the claims file, schedule the Veteran for a VA examination to assist in determining the nature and etiology of his claimed heart disorder.  All efforts made to schedule the examinations should be documented and incorporated with the record.  The relevant documents in the record should be made available to the examiners for review, and the examination reports should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiners should also request a history from the Veteran.  An explanation for each conclusion shall be provided.  

Based upon a review of the record and clinical findings, the VA examiners must provide the following opinions:

a) Provide all current heart diagnoses.  

b) For each currently diagnosed heart disorder, is it at least as likely as not (i.e., probability of 50 percent) caused by his service-connected major depressive disorder, to include the medications taken for this service-connected disability?; and 

c) If a current heart disorder exists, is it at least as likely as not (i.e., probability of 50 percent) aggravated by his service-connected acquired major depressive disorder, to include the medications taken for this service-connected disability?

4.  After associating all additional records with the claims file, schedule the Veteran for a VA examination to assist in determining the nature and etiology of his claimed anxiety.  All efforts made to schedule the examinations should be documented and incorporated with the record.  The relevant documents in the record should be made available to the examiners for review, and the examination reports should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiners should also request a history from the Veteran.  An explanation shall be provided for each conclusion.

Based upon a review of the record and clinical findings, the VA examiners must provide the following opinions:

a) Is there a current diagnosis of anxiety disorder?  

b) If there is no current diagnosis, please address the prior diagnoses of record.

c) If there is a current diagnosis, is it at least as likely as not (i.e., probability of 50 percent) that the disorder onset during or was otherwise caused by active service?  

d) If it is not related to active service, can the symptoms of any diagnosed anxiety disorder be separated out from the now service-connected major depressive disorder?  If so, please provide a thorough supporting explanation.  

5.  Review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If a benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


